BIRD, Chief Justice.
It is charged in this action that Ester Gillum, a visitor, was injured as a result of the negligence of the Good Samaritan Hospital, its agents, servants and employees.
The trial court granted a summary judgment in favor of the hospital on the ground that it was a charitable institution and not liable for its negligence. The trial court properly followed the case law of this State as it was written at the time of trial. However, this Court completely reversed its position in Mullikin v. Jewish Hospital Association, Ky., 348 S.W.2d 930. There we held that the charitable nature of an institution was not of itself sufficient to immunize the institution against an action for its negligence.
We must therefore reverse this action for the reasons set forth in the Mullikin case.
The judgment is reversed for proceedings not inconsistent with this opinion.
STEWART, J., dissents.